190 F.2d 848
LOUISIANA SOUTHERN RAILWAY COMPANY, Appellant,v.ANDERSON, CLAYTON & COMPANY, Appellee.
No. 13143.
United States Court of Appeals Fifth Circuit.
July 26, 1951.

Appeal from the United States District Court for the Eastern District of Louisiana.
St. Clair Adams, Jr., New Orleans, La., for appellant.
Geo. S. Wright, Dallas, Tex., J. Raburn Monroe, Nicholas Callan, New Orleans, La., for appellee.
Before HOLMES, BORAH and RUSSELL, Circuit Judges.
PER CURIAM.


1
The appellee's petition for rehearing in the above stated case is hereby granted. 187 F.2d 908. Such rehearing will be upon briefs only as we do not deem further oral argument necessary. The petitioner is granted 20 days within which to file its additional brief, and the respondent will be allowed 15 days from the date that it receives petitioner's brief within which to file its brief.